Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-1671-BR

                     Plaintiff,                   IN ADMIRALTY

                             v.                   STIPULATED MOTION AND
                                                  [PROPOSED] ORDER FOR RELEASE OF
Amis Integrity S.A., in personam and M/V          VESSEL
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,        UNOPPOSED
tackle, etc., in rem,

                     Defendants.


                       STIPULATED MOTION FOR RELEASE OF VESSEL

          WHEREAS, the Plaintiff DRY BULK SINGAPORE PTD. LTD (“Plaintiff”) has

caused the Defendant M/V AMIS INTEGRITY (IMO. No. 9732412) (“Vessel”) to be

arrested in this jurisdiction pursuant to Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims; and
STIPULATED MOTION AND [PROPOSED] ORDER FOR RELEASE OF
VESSEL - Page 1
[Case No. 3:19-cv-1671-BR]

{29293-00552503;4}
          WHEREAS, Defendant AMIS INTEGRITY, S.A., by restricted appearance, filed an

Emergency Motion to Vacate Arrest and for Attorneys’ Fees, Costs, and Expenses for

Wrongful Arrest; and Request for Expedited Hearing Pursuant to Rule E(4)(f) and Local

Rules 1017-1 (“Motion to Vacate”) (Dkt. #18);

          WHEREAS, the Court conducted a hearing on October 23, 2019, at which the parties

agreed that the Vessel would be released upon posting of a bond in the amount of TWO

MILLION FIVE-HUNDRED THOUSAND DOLLARS AND 00/100 CENTS (USD

$2,500,000.00), and AMIS INTEGRITY, S.A.’s Motion to Vacate was withdrawn without

prejudice;

          WHEREAS, AMIS INTEGRITY, S.A., as principal, and ASPEN AMERICAN

INSURANCE COMPANY, as surety, have posted a Bond in the amount of TWO MILLION

FIVE-HUNDRED THOUSAND DOLLARS AND 00/100 CENTS (USD $2,500,000.00),

conditioned to answer any final judgment (after appeal, if any) that may be rendered against

the M/V AMIS INTEGRITY in rem, or agreed upon settlement sum, inclusive of any interest

and/or costs and/or fees, rendered, or agreed upon by the parties, in this matter;

          Plaintiff DRY BULK SINGAPORE PTD. LTD and Defendant AMIS INTEGRITY,

S.A., as owner of M/V AMIS INTEGRITY, hereby STIPULATE and AGREE that the

Vessel should be released from arrest and allowed to depart this jurisdiction because security

in sufficient form and amount has been posted by Defendant AMIS INTEGRITY, S.A. as

owner of M/V AMIS INTEGRITY.

          //

          //

          //

STIPULATED MOTION AND [PROPOSED] ORDER FOR RELEASE OF
VESSEL - Page 2
[Case No. 3:19-cv-1671-BR]

{29293-00552503;4}
Submitted By:

                                  LE GROS, BUCHANAN & PAUL

DATED October 25, 2019           By: s/ Markus B.G. Oberg
                                     s/ Daniel J. Park
                                     MARKUS B.G. OBERG, OSB #112187
                                     DANIEL J. PARK, OSB #132493
                                     4025 Delridge Way SW, Suite 500
                                     Seattle, Washington 98106-1271
                                     Phone: 206-623-4990
                                     Facsimile: 206-467-4828
                                     Email: moberg@legros.com
                                     Email: dpark@legros.com
                                     Attorneys for Defendant Amis Integrity, S.A.,
                                     by restricted appearance



                                     SCHWABE, WILLIAMSON & WYATT, P.C.

DATED October 25, 2019           By: s/ David R. Boyajian
                                     David R. Boyajian, OSB #112582
                                     1211 SW 5th Ave., Suite 1900
                                     Portland, OR 97204
                                     Telephone: 503.222.9981
                                     Facsimile: 503.796.2900
                                     Email: dboyajian@schwabe.com
                                     Attorneys for Plaintiff Dry Bulk Singapore Ptd.
                                     Ltd.




STIPULATED MOTION AND [PROPOSED] ORDER FOR RELEASE OF
VESSEL - Page 3
[Case No. 3:19-cv-1671-BR]

{29293-00552503;4}
                     [PROPOSED] ORDER FOR RELEASE OF VESSEL

          Pursuant to the foregoing Stipulated Motion, it is so ORDERED that the vessel M/V

AMIS INTEGRITY (IMO. No. 9732412) shall be released from arrest and allowed to depart

this jurisdiction because security in sufficient form and amount has been posted by

Defendant AMIS INTEGRITY, S.A. as owner of M/V AMIS INTEGRITY, and the United

States Marshal and Substitute Custodian Transmarine Navigation Corporation are hereby

directed to release the M/V AMIS INTEGRITY from the Court’s arrest.

          DONE IN OPEN COURT this _______ day of October 2019.



                                             _________________________________
                                             HONORABLE ANNA J. BROWN
                                             UNITED STATES DISTRICT COURT JUDGE
Presented by:

LE GROS BUCHANAN & PAUL

s/ Markus B.G. Oberg
s/ Daniel J. Park
MARKUS B.G. OBERG, OSB #112187
DANIEL J. PARK, OSB #132493
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone: 206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity, S.A.,
by restricted appearance




STIPULATED MOTION AND [PROPOSED] ORDER FOR RELEASE OF
VESSEL - Page 4
[Case No. 3:19-cv-1671-BR]

{29293-00552503;4}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 25, 2019, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to The Honorable Anna J.
                     Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 25th day of October, 2019.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




STIPULATED MOTION AND [PROPOSED] ORDER FOR RELEASE OF
VESSEL - Page 5
[Case No. 3:19-cv-1671-BR]

{29293-00552503;4}
